C:,                                                  06/01/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: OP 21-0257


                                      OP 21-0257


THOMAS A. PRATT,Individually and as a
Mernber of the PRATT RANCH,LLC, a Montana
limited liability company; THOMAS A.PRATT
and HYUN J. KIM,as Members ofPRATT                                                        ^11

COMMERCIAL PROPERTY,LLC, a Montana
                                                                           2T1 0 1    L
                                                                                  •- ---,anwoo0
limited liability company;PRATT RANCH,LLC,                            Clerk c;•!'
                                                                         State o( Montana
                                                                                           Court

a Montana limited liability company,

              Petitioners,
                                                                  ORDER
       v.

MONTANA THIRTEENTH JUDICIAL
DISTRICT COURT,YELLOWSTONE
COUNTY,HON. GREGORY R. TODD,
Presiding Judge,

              Respondent.


      Petitioners (hereinafter "Pratr), through counsel, seek a writ ofsupervisory control
over the Thirteenth Judicial District Court, Yellowstone County, in Cause No. DV-19-
1506. Pratt alleges the District Court made several erroneous rulings for which this Court
should take supervisory control. These rulings include: the court's February 26, 2021
Order Issuing Sanctions Against Defendant Under M. R. Civ. P. 37, in which the District
Court ordered sanctions against Thomas A. Pratt; the court's March 5, 2021 Order for
Partial Release of Information After In Camera Inspection, in which the District Court
determined not to provide certain documents Pratt requested in discovery; and the District
Court's appointment of Martin R. Connell as a Special Master pursuant to M. R. Civ. P.
53.
      Supervisory control is an extraordinary remedy that may be invoked when the case
involves purely legal questions and urgent or emergency factors make the normal appeal
process inadequate. M. R. App. P. 14(3). The case must meet one of three additional
criteria: (a) the other court is proceeding under a mistake of law and is causing a gross
injustice;(b) constitutional issues of state-wide importance are involved; or (c) the other
court has granted or denied a motion for substitution of a judge, in a criminal case.
M.•R. App. P. 14(3)(a)-(c). Whether supervisory control is appropriate is a case-by-case
decision.   Stokes v. Mont. Thirteenth Judicial Dist. Court, 2011 MT 182, ¶ 5,
361 Mont. 279, 259 P.3d 754 (citations omitted). "[A] writ ofsupervisory control is not to
be used as a means to circumvent the appeal process. Only in the most extenuating
circumstances will such a writ be granted." State ex reL Ward v. Schmall, 190 Mont. 1,
617 P.2d 140(1980).
       The first two- errors alleged by Pratt involve discovery matters. Interlocutory orders
pertaining to discovery are generally not reviewable in an original proceeding. Hegwood
v. Mont. Fourth Judicial Dist. Court, 2003 MT 200, ¶ 6;317 Mont. 30, 75 P.3d 308. This
Court emphasized its consistent reluctance to review discovery rulings through supervisory
control in Mont. State Univ.-Bozeman v. Mont First Judicial Dist. Court, 2018 MT 220,
¶ 17 n.12, 392 Mont. 458,426 P.3d 541:
       In granting this petition, we reiterate that pretrial discovery disputes are
       typically not appropriate for exercise of supervišory control. It is not our
       place "to micromanage discovery or perform exhaustive document review on
       supervisory control." BNSF Ry. Co. v. Mont. Eighth Judicial Dist. Court,
       No. OP 11-0114, Or., 2011 Mont. LEXIS 285 (Mont. March 17, 2011). We
       will nonetheless sparingly exercise supervisory control over ihterlocutory
       discovery matters when required under truly extraordinary circumstances
       where the lower court is proceeding under a demonstrable mistake oflaw and
       the failure to do so "will place a party at a significant disadvantage in
       litigating the merits of the case." Hegwood v. Mont. Fourth Judicial Dist.
       Court, 2003 MT 200, ¶ 6, 317 Mont. 30, 75 P.3d 308 fciting State ex rel.
       Burlington N.R.R. v. Mont.Eighth Judicial Dist. Court, 239 Mont. 207,212,
       779 P.2d 885, 889 (1989)).•

       Regarding the District Court's sanctions order, Pratt asserts:
       There are no Montana cases that support an order for sanctions which amount
       to a de facto judgment against a party when the transgression is excusable

                                             2
       and not dilatory, when the other party did not request the information through
       discovery nor file a motion to compel, when there is no evidence ofprejudice
       to the other party in the record, when there is no trial date or scheduling order,
       when the party did not know he was to produce the information, and when,
       after discovering he needed to produce information, has worked diligently to
       produce it. Those are the facts ofthis case.

Although Pratt asserts these are "facts," the sanctions order makes clear that Prates
assertions of "fact" are not undisputed. With facts clearly in dispute, this issue is not
susceptible to supervisory control. M.R. App. P. 14(3).
       As to the documents the court determined not to provide after in camera review,
Pratt argues that the District Court erred because it found the documents irrelevant and that
the court only had the authority to retain documents subject to privilege. Pratt asserts these
documents are "directly relevant to all of[his] counterclaims[.]"
       We have held that review on a petition for writ ofsupervisory control is appropriate
where the lower court compelled discovery of potentially privileged material, as its
disclosure, if erroneous, would make the normal appeal process inadequate. Am. Zurich
Ins. Co. v. Mont. Thirteenth Judicial Dist. Court, 2012 MT 61,in 6-7, 364 Mont. 299,280
P.3d 240. However, in this instance, if the District Court erred in failing to require
disclosure of documents that should have been disclosed, that may be remedied on appeal.
Moreover, Pratt's assertion that the documents are, "directly relevanr is insufficient to
demonstrate "truly extraordinary circumstances where the lower court is proceeding under
a demonstrable mistake of law and the failure to do so will place a party at a significant
disadvantage in litigating the merits of the case." Mont State Univ.-Bozeman, ¶ 17 n.12
(citation and internal quotation omitted).
       As to Pratt's contention that the District Court erred in its appointment of Martin R.
Connell as Special Master in this case, he argues that this Court should accept supervisory
control "[i]n light ofjudicial economy and the unavoidable procedural entanglements that
will occur ifthis matter is allowed to proceed with the involvement ofthis Special Master.
This Court has held that conserving resources, without more, is insufficient grounds to

                                               3
justify supervisory control where a party can seek review of the lower court's ruling on
appeal and there is no evidence that relief on appeal would be inadequate. Yellowstone
Elec. Co. v. Mont. Seventh Judicial Dist. Court, No. OP-19-0348, 397 Mont. 552,449 P.3d
787(table)(Aug. 6, 2019). In this instance, Pratt's assertions of"judicial economy" and
"procedural entanglements" do not demonstrate that his remedy on appeal would be
inadequate.
      IT IS THEREFORE ORDERED that this Petition for a Writ of Supervisory Control
is DENIED.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the Thirteenth Judicial District Court, Yellowstone
County, Cause No. DV 19-1506, and the Honorable Gregory R. Todd, Presiding Judge.
       DATED this     —day of June, 2021.




                                                            Chief Justice




                                                                     •

                                                                 stices




                                           4